TOCQUEVILLE ASSET MANAGEMENT, L.P. AMENDMENT TO THE FUND SUB-ADMINISTRATION SERVICING AGREEMENT THIS AMENDMENT dated as of the 9th day of June, 2014,to the Fund Sub-Administration Servicing Agreement, dated as of June 26, 2007, as amended (the "Agreement"), is entered into by and between TOCQUEVILLE ASSET MANAGEMENT, L.P., (“TAM”) and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into an Agreement; and WHEREAS, the parties desire to add a new fund and amend the fees of the Agreement; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A is hereby superseded and replaced with Amended Exhibit A attached hereto. Exhibit B is hereby superseded and replaced with Amended Exhibit B attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. TOCQUEVILLE ASSET MANAGEMENT, L.P. U.S. BANCORP FUND SERVICES, LLC By: /s/ Robert W. Kleinschmidt By: /s/ Michael R. McVoy Printed Name: Robert W. Kleinschmidt Printed Name: Michael R. McVoy Title: President Title: Executive Vice President 6/2014 1 Amended Exhibit A to the Fund Sub-Administration Servicing Agreement Name of Series The Tocqueville Fund The Tocqueville Small Cap Fund The Tocqueville Gold Fund The Tocqueville International Value Fund The Select Fund The Delafield Fund The Tocqueville Alternative Strategies Fund Amended Exhibit B to the Fund Sub-Administration Servicing Agreement FUND ADMINISTRATION/ COMPLIANCE SERVICES & LEGAL ADMINISTRATION SERVICES ANNUAL FEE SCHEDULE Tocqueville TrustEffective 07/01/2014 Complex level fee structure based upon assets in the Trust ¨ % on first $ ¨ % on next $ ¨ % on the balance ¨(Subject to $ complex minimum for 7 funds) Chief Compliance Officer Support Fee ¨ $ /year Legal Administration Fee ¨ $ /year Out-Of-Pocket Expenses Including but not limited to postage, stationery, programming, special reports, daily compliance testing systems expenses, proxies, insurance, EDGAR filing, retention of records, federal and state regulatory filing fees, certain insurance premiums, expenses from board of directors meetings, third party auditing and legal expenses, conversion expenses (if necessary), and all other out-of-pocket expenses. Additional Services Available but not included above are the following services – multiple classes, SEC §15(c) reporting, daily fund compliance testing, daily performance reporting and Advisor Information Source Web portal (detailed below). Advisor Information Source Web Portal (not currently using) § $ /fund per month § $ /fund per month for clients using an external administration service § Specialized projects will be analyzed and an estimate will be provided prior to work being performed Extraordinary services - quoted separately Fees are billed monthly. 6/2014 2
